Citation Nr: 1619897	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-01 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as the residual of a traumatic brain injury (TBI).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as the residual of a TBI.

3.  Entitlement to service connection for a psychiatric disorder other than PTSD, to include as the residual of a TBI.

4.  Entitlement to service connection for migraine headaches, to include as the residual of a TBI.

5.  Entitlement to service connection for bilateral hearing loss, to include as the residual of a TBI.

6.  Entitlement to service connection for residuals of a TBI.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1967 to August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2008, June 2009, and October 2010 from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that the Veteran requested a Board videoconference hearing in his December 2011 VA Form 9.  After the Veteran was sent a March 2016 letter to clarify his hearing request, the Veteran submitted a March 2016 statement in which he withdrew his request for a hearing.  As such, there are no outstanding Board hearing requests.

The record also shows that the Veteran was previously represented by the American Legion.  In December 2013, he changed his representation to attorney Joseph. R. Moore.

In January 2016, the Veteran submitted a December 2015 letter from Dr. C. and additional VA treatment records dated from January 2011 to August 2015.  With these submissions, the Veteran also provided a January 2016 waiver of the Agency of Original Jurisdiction's initial consideration of this evidence.  See 38 C.F.R. § 20.1304(c). 
Regarding the Veteran's service connection claim for a psychiatric disorder, the Board notes that the October 2010 rating decision initially adjudicated the claim as entitlement to service connection for PTSD and entitlement to service connection for anxiety depressive disorder.  In the April 2014 statement of the case, the RO combined these issues into a single claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board finds that the issue of entitlement to service connection for PTSD can be finally adjudicated.  However, the issue of entitlement to service connection for a psychiatric disorder other than PTSD requires additional development.  Therefore, the Board will bifurcate the issues and adjudicate them separately.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately). 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issues of entitlement to service connection for a psychiatric disorder other than PTSD, to include as the residual of a TBI; entitlement to service connection for migraine headaches, to include as the residual of a TBI; entitlement to service connection for bilateral hearing loss, to include as the residual of a TBI; and entitlement to service connection for residuals of a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus as likely as not was incurred during service.

2.  The Veteran has been diagnosed with PTSD based on a corroborated, in-service stressor.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the record does not reflect, and the Veteran does not contend, that he engaged in combat with the enemy, has a combat-related stressor, or has a non-combat stressor related to fear of hostile military or terrorist activity.  Thus, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. §§ 3.304(f)(2) and (3) are not applicable to this case.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system, which includes tinnitus, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V). 38 C.F.R. § 3.304(f).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM IV and replace them with references to the recently updated DSM-V.  See 79 Fed. Reg. 45, 094 (August 4, 2014).  VA adopted as final, without change, this interim rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for VA Purposes, 80 Fed. Ref. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in October 2014, which is after August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-V is applicable in the present case.

For stressors unrelated to combat that are not based on fear of hostile military or terrorist activity, credible supporting evidence is necessary in order to grant service connection.  Such evidence may obtained from service records or other sources.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  The United States Court of Appeals for Veterans Claims (Court) has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Therefore, the Veteran's lay testimony, is insufficient, standing alone, to establish service connection.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

Tinnitus

The Veteran reports having recurrent tinnitus since active service.  See November 2007 VA examination.  During the November 2007 VA examination, he informed that the examiner that his military noise exposure included rifle fire, pistols, "Asmyth Jiros," and simulated missile fire.  The Veteran's DD 214 shows that his military occupational specialty (MOS) was an artillery surveyor.  The Department of Defense's Noise Exposure Listing provides that a field artillery surveyor has a moderate probability of noise exposure.  Given the circumstances of the Veteran's service, the Board acknowledges the Veteran's assertion of in-service noise exposure as credible and consistent with his service.  38 U.S.C.A. § 1154(a).

Service treatment records are silent for any tinnitus complaints, treatment, or diagnoses during service.  After the Veteran's discharge from service, a November 2003 VA treatment record noted the Veteran's report of bilateral ringing in his ears that had occurred on an intermittent basis since he was in service.  
The November 2007 VA examination noted that the Veteran had post-service occupational noise exposure from his work in carpentry and welding.  He also had recreational noise exposure from minimal hunting, power tools, and playing guitar.  See November 2007 VA examination; November 2003 VA treatment record.

The Veteran is competent to report symptoms such as ringing or buzzing in his ears as this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In addition, the Veteran is competent to identify a disorder such as tinnitus for diagnostic purposes.  38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002).  While the Board acknowledges the Veteran's post-service occupational and recreational noise exposure, the Veteran's statements have been consistent in reporting that his tinnitus manifested in service and has been present since service and before these exposures occurred.  The Board therefore finds the Veteran's assertions to be credible.  Consequently, the Veteran's statements support a finding that tinnitus was incurred during service.

The Board also notes that the Veteran has alternatively contended that his tinnitus is a residual of a TBI that occurred during service.  See January 2016 Appellate Brief.  Inasmuch as the record supports a grant of service connection on a presumptive basis under 38 C.F.R. § 3.307, the Board need not address any other theory of entitlement advanced.

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran meets the requirements for a presumption of service connection.  Service connection for tinnitus is therefore granted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309.

PTSD

The Veteran asserts that his in-service stressor occurred in December 1968 while he was performing field maneuvers as a battery commander's driver and artillery surveyor in Babenhausen, Germany.  See July 2010 Statement in Support of Claim for Service Connection for PTSD.  The Veteran reported that he was knocked unconscious from the discharge of a simulated rocket/missile.  The Veteran also claimed that blood was coming from his nose and mouth the night of the event.

The Veteran's service treatment records (STRs) and military personnel records do not contain reports of the Veteran being knocked unconscious or an accident with a simulated rocket/missile.  He reported that a field doctor told him he had a concussion.  An STR marked as "Health Record - Abstract of Service" noted that the Veteran received treatment from the Babenhausen Dispensary from January 1968 to July 1969.  Before the Veteran's discharge, he denied having a history of a head injury, depression or excessive worry, and frequent or terrifying nightmares in his April 1969 Report of Medical History.  The Veteran's April 1969 separation examination report noted that the Veteran coughed up flecks of blood in December 1968 and had not experienced a problem since that time.  The examination report added that the Veteran bled readily after minor clots and did not clot for a while.  No psychiatric abnormalities were documented in the clinical evaluation of the separation examination.

First, the Board finds that the Veteran's stressor has been corroborated.  The record contains two formal findings dated in July and August of 2010 that there was a lack of required information to corroborate the stressor associated with the Veteran's service connection claim for PTSD.  However, the Veteran later submitted a buddy statement in December 2011 related to his reported stressor.  In this statement, the Veteran's buddy reported that he was in the Army from August 1967 to August 1969, and he served with the Veteran until July 1969.  He reported that in December 1969 before Christmas, he witnessed a simulated rocket firing download go wrong.  When he went to the battery to investigate what had happened, he saw that others were helping the Veteran to stand.  The buddy reportedly asked the Veteran how he was doing, but the Veteran did not answer.  

The Board acknowledges the Veteran's contention that his buddy made a clerical error in stating that the event occurred in December 1969 rather than December 1968.  See January 2016 Appellate Brief.  In light of the buddy's report that he was no longer serving in the Army after August 1969, the Board accepts that the buddy intended to report that the stressor occurred in December 1968.  The Board notes that the details from the buddy's account are consistent with those that were provided by the Veteran.  Thus, the Veteran's buddy statement serves to corroborate the stressor at issue.  The Board also notes that the Veteran's description of the stressor has been largely consistent throughout the record.  In addition, the notation from the April 1969 separation examination lends support to the Veteran's contention that he coughed up blood after the event.  Accordingly, there is a verified stressor.

Second, the Board notes that the Veteran has a confirmed diagnosis of PTSD.  The record shows that the Veteran received regular treatment for PTSD from VA.  In January 2011, the Veteran was diagnosed with PTSD by a VA psychologist.  The Veteran reported losing consciousness after the explosion, and experiencing flashbacks and headaches.  He also reported being threatened for missing duty to obtain treatment for his symptoms.  The Veteran added that he had only recently learned about PTSD.  He stated that for the past 42 years, he had suffered from migraine headaches, flashbacks, trouble sleeping, and avoidance of others.  He also struggled with being around others in his employment.  

The VA psychologist stated that the Veteran's history appeared consistent with a diagnosis of PTSD.  He observed that the fact that the Veteran did not seek treatment for many years while trying to maintain his family and employment is consistent with PTSD.  The examiner noted that the Veteran's PTSD was exacerbated by physical problems consistent with experiencing a close explosion.  He stated that it was his "guess" that the Veteran also met the criteria for a diagnosis of TBI.  However, as the psychologist also discussed the Veteran's reports of being threatened, it is unclear whether the diagnosis was based on the Veteran's identified stressor of the missile accident.

In October 2011, the same VA clinical psychologist again noted the Veteran's description of being thrown several feet by an explosion from an artillery piece.  The Veteran also reported that he had been bleeding from the ears and mouth.  In contrast to the previous opinion, the psychologist clearly stated that it was this traumatic event that met the criteria for PTSD.  In support of this opinion, he noted that the event was noncombat related as it occurred during a live fire exercise.  However, the Veteran met the criteria for being involved in a traumatic situation with possible death to self or others.  The Veteran also engaged in a stereotypical overreaction to loud noises, had emotional difficulty with others, went back over events in his mind and dreams, had a physical reaction to stimuli that reminded him of the incident, and engaged in avoidant behavior to stay away from reminders of the event.  

The Veteran's VA psychologist took a detailed history consistent with the Veteran's in-service experience and his alleged stressor, in addition to conducting an examination of the Veteran.  Although the VA psychologist did not indicate whether he reviewed any service treatment records, the opinion was based on an accurate understanding the of the Veteran's service and reported stressor.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion).  The Board finds that VA psychologist's diagnosis and opinion is of significant probative value as each is derived from a factually accurate, fully articulated, and sound reasoning supporting the conclusion, not the mere fact that the claim's file was reviewed.  Nieves-Rodriguez, 22 Vet. App. at 303.

The Board notes that the October 2011 PTSD diagnosis was likely based on the DSM-IV criteria as the DSM V had not yet been released.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  However, the same VA psychologist in subsequent VA treatment records has consistently documented that the Veteran has a diagnosis of PTSD, noncombat related, under the DSM-V criteria.  See March 2014 VA treatment record; July 2014 VA treatment record; August 2014 VA treatment record; November 2014 VA treatment record; February 2015 VA treatment record.  There is no indication from the record that these diagnoses were based on a different stressor than the one that was considered by the VA psychologist in October 2011.  Taking the evidence in the light most favorable to the Veteran, the Board finds that these diagnoses were made in reliance on the Veteran's verified stressor.  As such, the final requirement for service connection for PTSD has been met.  38 C.F.R. § 3.304.  It is noted that a "clear (that is, unequivocal) PTSD diagnosis made by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Further, "[m]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  Id.  

As service connection is being granted for the Veteran's PTSD based on his in-service stressor, it is unnecessary for the Board to address his alternative theory of entitlement that his PTSD is a residual of an in-service TBI.  See January 2016 Appellate Brief.

In light of the diagnosis of PTSD related to the Veteran's verified in-service stressor, the preponderance of the evidence supports the grant of service connection for PTSD.  38 C.F.R. § 3.304(f).


ORDER

Service connection for tinnitus is granted.

Service connection for PTSD is granted.


REMAND

A remand is necessary for the issue of entitlement to service connection for bilateral hearing loss to obtain an adequate VA medical opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Veteran asserts that his bilateral hearing loss is related to active service, to include a reported in-service TBI.  See January 2016 Appellate Brief.  During the Veteran's August 1967 entrance examination, no audiometric values were documented.  Every veteran is presumed to have been in sound condition upon entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Although the Veteran received an H2 profile in the entrance examination, due to the fact that disabling hearing loss under 38 C.F.R. § 3.385 was not noted at entry, the presumption of soundness applies.  See McKinney v. McDonald, 28 Vet. App. 15, 21 (2016).  In order to rebut the presumption of soundness, it must be shown with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  Id.  

However, the record shows that prior to the Veteran's August 1967 entrance examination, an April 1966 pre-induction examination documented that the Veteran's pure tone thresholds on audiological evaluation, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
-5
/
0
LEFT
5
5
0
/
55

As the Veteran had a frequency greater than 40 decibels at 4000 Hertz for the left ear, the record indicates that he had a disabling level of left ear hearing loss under the criteria of 38 C.F.R. § 3.385 prior to his enlistment.  

The Veteran was provided with a VA examination for his claimed bilateral hearing loss in November 2007.  The VA examiner diagnosed bilateral sensorineural hearing loss and opined that the hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner stated that the April 1969 separation examination showed that the Veteran had normal hearing at separation.  However, this opinion does not explain why it was significant that hearing loss was not documented at the time of separation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also 38 C.F.R. § 3.303(d).   In addition, an opinion is needed to determine whether there is clear and unmistakable evidence that his left ear hearing loss preexisted service and that the disorder was not aggravated by service.  Thus, the Board finds that the November 2007 medical opinion is inadequate and a remand is required to obtain a new medical opinion.

The Board notes that the Veteran submitted a March 2010 opinion from Dr. W. related to his service connection claim for bilateral hearing loss.  However, this opinion provides an inadequate basis upon which to grant service connection.  Dr. W. stated that the Veteran's military/artillery noise exposure in the 1960's more probably than not contributed to his hearing loss.  Dr. W. noted that the Veteran's history of hearing loss was recorded since the late 1960's.  However the record shows that the April 1969 separation examination did not document hearing loss.  The record does not reflect documentation of any other hearing loss in the late 1960's.  Thus, Dr. W.'s opinion appears to be based on an inaccurate premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

In addition, the Board finds that a remand is necessary for the Veteran's service connection claim for migraine headaches.  The Veteran reported that he began to experience migraine headaches after being knocked unconscious in 1968 by a simulated rocket firing, and the headaches have continued since that time.  See August 2007 Statement in Support of Claim.  A February 2010 VA treatment record documented an assessment of "migraine headaches, likely posttraumatic."  In a December 2015 opinion, Dr. C. stated that the Veteran's headache symptoms were the result of his in-service brain injury.  Dr. C. explained that this opinion was partly based on the lack of an intercurrent head injury.  However, the record indicates that the Veteran did experience a post-service head injury.  A November 1989 Employer's Report of Occupational Injury or Disease from the State of Louisiana Office of Worker's Compensation reported that a door fell on the Veteran.  Subsequent treatment records from Dr. L. dated in January and February of 1990 reported that the Veteran had been knocked unconscious when a door he was installing fell on him, and he was seen for headaches in November 1989.  As Dr. C was not aware of the intercurrent injury, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

A remand is also necessary for the Veteran's service connection for a psychiatric disorder other than PTSD to obtain a VA examination.  McLendon, 20 Vet. App. at 81-82.  VA treatment records show that the Veteran has received diagnoses of major depressive disorder, generalized anxiety disorder, panic disorder, and personality disorder.  See July 2010 VA treatment record; January 2011 VA treatment record.  The Veteran contends that his psychiatric disorders are related to service, to include a reported in-service TBI.  See January 2016 Appellate Brief.  The record suggests that the Veteran experienced a TBI during service.  See September 2014 VA treatment record; January 2011 VA treatment record.
In his December 2015 letter, Dr. C. reported that symptoms of a TBI can include anxiety, panic disorder, and depression.  

The Board notes that a VA psychologist in January 2011 stated that the Veteran's panic disorder with agoraphobia and recurrent major depressive disorder stemmed from the Veteran's service.  See January 2011 VA treatment record.  However, no rationale was provided for this opinion.  Under these circumstances, a VA examination is warranted.  The Board also notes that it is unclear from the record that the Veteran has received a diagnosis of TBI from the appropriate specialist.  See VBA Manual M21-1, III.iv.3.D.2.j. (stating that the initial diagnosis of a TBI must be made by one of the following specialists:  physiatrists, psychiatrists, neurosurgeons, or neurologists and that a generalist clinician who has successfully completed the requisite TBI training module may conduct a TBI examination, if a TBI diagnosis is of record and was established by one the aforementioned specialty providers).  Thus, an opinion by an appropriate specialist is needed.

Furthermore, the Board notes that the RO initially denied entitlement to service connection for residuals of a TBI in a June 2009 rating decision.  Less than one year later, the Veteran submitted a March 2010 request to "reopen" the issue of entitlement to service connection residuals of a TBI.  The RO construed this statement as a request for reconsideration of the issue.  A subsequent October 2010 rating decision confirmed and continued the denial of the Veteran's service connection claim for residuals of a TBI.  Following issuance of the October 2010 rating decision, the Veteran submitted a timely January 2011 notice of disagreement.  It is also noted that a March 2010 submission from the Veteran indicated that he was appealing his claim for hearing loss and "[a]lso Traumatic Brain injury, due to a missile misfire explosion during my military service, of which the VA cannot find the records."  This statement liberally construed also constitutes a notice of disagreement as to the June 2009 denial of service connection for a traumatic brain injury.  In a December 2011 statement of the case (SOC), the RO addressed the issue of entitlement to service connection for migraine headaches, but not the Veteran's service connection claim for residuals of a TBI.  Later in an April 2014 supplemental statement of the case (SSOC), the RO appeared to consolidate the two claims by framing the issue as entitlement to service connection for migraine headaches as a residual of TBI.  However, no statement of the case has been issued for the Veteran's service connection claim for residuals of a TBI.  A supplemental statement of the case cannot respond to a notice of disagreement if there has been no prior SOC on the same issue.  38 C.F.R. 19.31(a).  Thus, this matter must be remanded for the AOJ to issue an SOC.  See Manlincon v. West, 12 Vet. App. 119 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide or identify medical records that are outstanding and relevant to the claims for hearing loss, the headache disorder, and psychistric disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 
	
The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the Alexandria VA Health Care System dated since August 2015.

2.  The AOJ should issue a statement of the case addressing the issue of entitlement to service connection for residuals of a TBI.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  

3.  After the preceding development is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's bilateral hearing loss.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnosed right ear sensorineural hearing loss the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the right ear hearing loss manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service?  In this regard, the examiner must specifically address whether the hearing loss is related to the in-service head injury suffered by the Veteran, regardless of whether it is considered a TBI.

For the Veteran's diagnosed left ear sensorineural hearing loss, the examiner must answer the following questions:

(a)  Is it clear and unmistakable (undebatable) that left ear hearing loss existed prior to the Veteran's active duty service?

(b)  If the answer to question (a) above is yes, is it clear and unmistakable (undebatable) that the pre-existing left ear hearing loss WAS NOT aggravated (i.e., permanently worsened) during service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress?

(c)  If the answer to question (a) above is no, is at least as likely as not (a 50 percent or greater probability) that the left ear hearing loss manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service?  In this regard, the examiner must specifically address whether the hearing loss is related to the in-service head injury suffered by the Veteran, regardless of whether it is considered a TBI.

In rendering an opinion, the examiner's attention is directed to the following:  (1) the April 1966 Pre-Induction Examination; (2) the August 1967 Induction Examination; (3) the December 2015 letter from Dr. C.; (4) the November 1989 Employer's Report of Occupational Injury or Disease from the State of Louisiana Office of Worker's Compensation reporting that a door fell on the Veteran; (5) the February 1990 treatment record from Dr. L. that noted the Veteran had been knocked unconscious when a door he was installing fell on him; (6) the February 2008 article from the American Legion Magazine, "Bang!  You're Deaf;" (7) the March 2008 internet article from MedPage Today entitled "Traumatic Brain Injury Can Lead to Widespread Tissue Loss;" (8) the excerpt received in January 2011 from the National Institute of Neurological Disorders and Stroke (NINDS) Cerebral Atrophy Information Page; (9) the May 2008 VA CT scan of the Veteran's head; (10) the November 2008 VA MRI of the Veteran's brain; and (11) the March 2010 MRI of the Veteran's brain from Dr. P.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology the Veteran's reported migraine headaches.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the headaches disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include the in-service head injury suffered by the Veteran, regardless of whether it is considered a TBI.

In rendering an opinion, the examiner's attention is directed to the following:  (1) the lay statements from the Veteran, his family members, and friends; (2) the December 2015 letter from Dr. C.; (3) the November 1989 Employer's Report of Occupational Injury or Disease from the State of Louisiana Office of Worker's Compensation reporting that a door fell on the Veteran; (4) the February 1990 treatment record from Dr. L. that noted the Veteran had been knocked unconscious when a door he was installing fell on him; (5) the March 2008 internet article from MedPage Today entitled "Traumatic Brain Injury Can Lead to Widespread Tissue Loss;" (6) the excerpt received in January 2011 from the National Institute of Neurological Disorders and Stroke (NINDS) Cerebral Atrophy Information Page; (7) the May 2008 VA CT scan of the Veteran's head; (8) the November 2008 VA MRI of the Veteran's brain; and (9) the March 2010 MRI of the Veteran's brain from Dr. P.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner should identify all current psychiatric disorders.  The examiner should specifically indicate whether the Veteran has major depressive disorder, generalized anxiety disorder, panic disorder, and personality disorder.  If any of these previously diagnosed psychiatric disorders are not found on examination, address the prior diagnoses of record.

For each diagnosis other than PTSD and a personality disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include the in-service head injury suffered by the Veteran, regardless of whether it is considered a TBI.

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service and resulted in additional disability.

In rendering an opinion, the examiner's attention is directed to the following:  (1) the December 2015 letter from Dr. C.; (2) the November 1989 Employer's Report of Occupational Injury or Disease from the State of Louisiana Office of Worker's Compensation reporting that a door fell on the Veteran; (3) the February 1990 treatment record from Dr. L. that noted the Veteran had been knocked unconscious when a door he was installing fell on him; (4) the March 2008 internet article from MedPage Today entitled "Traumatic Brain Injury Can Lead to Widespread Tissue Loss;" (5) the excerpt received in January 2011 from the National Institute of Neurological Disorders and Stroke (NINDS) Cerebral Atrophy Information Page; (6) the May 2008 VA CT scan of the Veteran's head; (7) the November 2008 VA MRI of the Veteran's brain; and (8) the March 2010 MRI of the Veteran's brain from Dr. P.

6.  Review each examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


